DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable for the reasons in the remarks especially the combination of the prior art fails to disclose “…detecting, by the processing system, content transitions in the first media content item to cluster and categorize content data in the plurality of content segments of the first media content item, wherein the detecting the content transitions in the first media content item comprises performing an analysis of the first media content item to identify transitions between frames that have been edited by a video or image editing application and frames that have not been edited by a video or image editing application, transitions between frames that do not include any faces and frames that include a particular face or a group of faces, and transitions between frames associated with speech in a determined conversational tone and frames associated with speech in a determined angry tone; …. modifying, by the processing system, the first media content item based on the set of skipping instructions associated with the first media content item, resulting in a modified first media content item, wherein the modified first media content item excludes any content segment of the plurality of content segments that is associated with a content rating that exceeds the maximum rating, and wherein the modified first media content item further excludes any content segment of the plurality of content segments that is associated with any genre identified in the genre information such that the modified first media content item is of a first particular genre that is different from an overall intended genre of the first media content item; and causing, by the processing system, the modified first media content item to be streamed to a first device for presenting by the first device” together with other claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nandi			U.S. Pub. No. 2012/0311625.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 25, 2022.